Title: From George Washington to Henry Knox, 4 September 1789
From: Washington, George
To: Knox, Henry

 

Sir,
United States Septr 4th 1789

In consequence of a Resolve of the Congress of the United States, bearing date the 26th of Augt 1789, I have thought fit to appoint Andrew Ellicot to compleat a certain survey directed to be made by an Act of the late Congress of the 6th of June 1789.
The sum of Eleven hundred and twenty five dollars is (by an estimate of Mr Ellicot) found necessary to carry into effect the beforementioned Survey; and its completion being a matter of too great importance to the United States to await the organization of the Treasury Department; I think it expedient to direct you to advance the above sum of 1125 Dollars out of the money which you may have in your hands to defray the expences which may attend treaties or negociations with the Indian Tribes; and the like sum shall be replaced in your hands as soon as provision can be made to defray the expences attending the beforementioned Survey. I am Sir, Your most Obedt Sert

Go: Washington

